PER CURIAM:
In this appeal from Marshall County, we are confronted with an identical issue *310which arose recently from the same jurisdiction in State v. St. Clair, 177 W.Va. 629, 355 S.E.2d 418 (1987). There, a challenge was made to the “legality of taxing [the defendant] with the costs of room and board in the county jail while awaiting trial.” 177 W.Va. at 630, 355 S.E.2d at 419 (Slip op. at 1). We held in the single Syllabus of St. Clair:
“Room and board in the county jail is a public charge on the county, and may not therefore be collected from a convicted criminal as a cost incident to the prosecution in the absence of statutory authority.”
We reviewed in St. Clair the same statute cited by the county in this case, W.Va. Code, 62-5-7, and concluded that it contains no specific authority to impose room and board charges since it dealt with “expenses incident to the prosecution” of a criminal case.
We, therefore, order, as we did in St.Clair, that these costs be removed as a charge against the defendant and that the case be remanded to the circuit court for entry of an appropriate corrective order.
Reversed and Remanded.